Citation Nr: 1708130	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-50 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1965 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First the Veteran contends that there are outstanding government records. See e.g., October 2016 statement.  While many of these records are in fact associated with the claims file, some may be outstanding.  The Veteran contends that he received treatment during service at the Great Lakes Naval Training Center Hospital in Illinois, as well as the Field Forces Aid Station at LZ English in Vietnam, although he did not specify a time period for these records, or what they contained.  While there are records from Fort Sheridan, Illinois, as well as records from the treatment in the Republic of Vietnam, there do not appear to be records from these two specific locations.  Therefore an attempt to obtain these records should be made upon remand, and if they are not available the Veteran should notified. 

Next, the Veteran afforded a VA examination in September 2016.  The examiner opined that there is not enough medical evidence present to connect Veteran's claimed "Unspecified Peripheral Neuropathy" to military service in Vietnam without resorting to mere speculation.  The examiner opined that this was because Veteran has a diagnosis of "Unspecified Peripheral Neuropathy" with the earliest documented diagnosis in July 2013.   The examiner noted that etiologies for "Unspecified Peripheral Neuropathy" have not been exhausted as to the potential cause for the condition.  Particularly, she noted that cervical and lumbar radiculopathies have not been ruled out with etiology exhausted, and there have been no EMG studies conducted in regards to particular nerves affected and to potential etiologies.  She stated that in the instant case of the Veteran there are no concurrent treatments, diagnostics, or continued medical care to establish a pattern of disability for claimed "Unspecified Peripheral Neuropathy." 

While the examiner has provided a rationale for resorting to speculation, the examiner noted that testing was needed that would have been useful in determining the etiology of the Veteran's claimed neuropathy, and yet not conducted.  The examiner's opinion also did not address the Veteran's conceded Agent Orange exposure, the VA medical records documenting the Veteran's reports of numbness in his fingers as far back as March 1980, or the Veteran's reports of numbness in his extremities since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).  Furthermore, in an October 2016 statement, the Veteran noted that during his examination, the examiner attempted to persuade him to drop his claim.  Therefore, upon remand the Veteran should be afforded a new VA examination, including all necessary testing, and to address the Veterans' recorded complaints of numbness, as well as his conceded Agent Orange exposure. 

Accordingly, the case is REMANDED for the following actions:

1.  Submit a new request for the Veteran's service treatment records to the appropriate repository for records from Great Lakes Naval Hospital for the period from October 1965 to June 1967, and June 1968 to October 1969; and for records from the Field Forces Aid Station at LZ English from the Veteran's service in the Republic of Vietnam from May 1967 to June1968.

If these records are not available, the Veteran should be informed of the unavailability in accordance with 38 C.F.R. § 3.159(e).
2.  Obtain any updated VAMC records. 

3.  After the above is completed, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed peripheral neuropathy of the upper and lower extremities.  

The electronic claims folder should be forwarded to the examiner for review.  

The examination should be scheduled with a different examiner than the one who conducted the September 2016 examination.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

All necessary testing and studies should be performed to establish which nerves are affected by neuropathy and to determine to the extent possible the etiology of his disease.  

a.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that peripheral neuropathy of the upper and lower extremities is related to active service, to include exposure to Agent Orange.
In doing so, the examiner the examiner should address: 

(i) the Veteran's conceded exposure to Agent Orange;

(ii) the VAMC treatment records starting in March 1980 in which the Veteran reports numbness in his fingers; and

(ii) the Veteran's competent lay statements that he has had tingling in his fingers and toes since service. 

The examiner is reminded that neuropathy (other than early onset peripheral neuropathy) is not presumptively linked to herbicide exposure.  Despite this, the Veteran is presumed to have been exposed to Agent Orange due to his in-country service in Vietnam.  The examiner is reminded that even though the examiner may find that the Veteran's type of neuropathy is not presumptively linked to herbicide, an opinion is needed as to whether the Veteran's neuropathy is otherwise linked to exposure to Agent Orange or to the Veteran's military service.  A rationale that states that the Veteran's neuropathy is not a presumptive disease is not an adequate opinion.  

b.  The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's peripheral neuropathy of the upper and lower extremities is due to or aggravated (i.e., worsened) beyond the natural progress by any of the Veteran's service-connected disabilities. 

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

